Citation Nr: 0125354	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of avulsion, 
flexor digitorum profundus tendon, 4th left digit, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
August 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  


REMAND

A review of the record reflects that in a statement in 
support of claim, dated in January 2001, the veteran 
requested a personal hearing at the RO and the veteran's 
representative reiterated the veteran's request for a hearing 
in an Informal Hearing Presentation, dated in October 2001.  
There is no record that the RO scheduled such a hearing, or 
indication that the hearing request has been withdrawn.  
Under these circumstances, the requested hearing should be 
scheduled.  38 C.F.R. § 20.700(a) (2001).

Next, the Board observes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

Further, the new legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at §  38 C.F.R. § 3.159, 66 
Fed. Reg. 45, 630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C).  

It appears from the record that the veteran has asserted that 
he is entitled to a higher disability evaluation due to 
functional impairment.  The veteran's service-connected 
finger disability is evaluated by analogy to 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (2001).  Under that Code, muscle 
injuries of the hand are based on limitation of motion of the 
affected part.  The Board notes that VA examinations dated in 
August and November 2000 do not provide findings with respect 
to functional impairment of the veteran's service-connected 
left 4th digit disability.  Under the circumstances of this 
case and in view of the duty to assist imposed by the VCAA, 
the veteran should undergo a VA examination to determine the 
functional loss due to pain and/or weakness, to include with 
repeated use and during flare-ups.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the local regional office.  If 
the veteran does not desire such a 
hearing, he should so indicate in 
writing.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  If the RO is unable to obtain 
the identified records, it should follow 
the procedures under the Veterans Claims 
Assistance Act.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of his 
service-connected residuals of avulsion, 
flexor digitorum profundus tendon of the 
4th left digit.  It is imperative that 
the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND), be provided to 
the examiners who are designated to 
examine the veteran, so that the 
examiners can review the veteran's 
pertinent medical history and 
circumstances. All indicated x-rays and 
laboratory tests should be completed.  
All clinical findings should be reported 
in detail.  The examiner must 
specifically address the extent to which 
range of motion of the 4th left digit 
(and hand) at each joint of the small 
left finger is limited, to include as a 
result of pain and/or weakness with 
repeated use or during flare-ups.  In 
addressing this point, the examiner must 
indicate whether motion is possible to 
within 2 inches (5.1 cm) of the median 
traverse fold of the palm. The examiner 
should indicate whether the veteran 
exhibits full effort in attempting this 
task. Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's left 4th digit disability, 
it is at least as likely as not that such 
disability is comparable to (1) favorable 
ankylosis of the left little finger, (2) 
unfavorable ankylosis of the left little 
finger; or (3) amputation of the left 
little finger.  If disability comparable 
to amputation of the left little finger 
is found, the examiner must indicate 
whether such amputation is more 
consistent with amputation (a) at the 
distal joint or through the proximal 
phalanx; (b) at the metacarpophalangeal 
joint or through proximal phalanx; or (c) 
with metacarpal resection.  The rationale 
for all opinions should be explained.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should ensure that the 
examination reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal to 
include consideration of all potentially 
applicable diagnostic codes and rating 
schedule provisions in evaluating the 
veteran's disability including 38 C.F.R. 
§ 4.40 and 4.45.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).










